Exhibit 10.4

RESTRICTED ACCOUNT AGREEMENT

This Restricted Account Agreement (this “Agreement”) is entered into this 31st
day of March 2006, by and among NORTH FORK BANK, a New York banking corporation
with offices at 275 Broadhollow Road, Melville, New York 11747 (together with
its successors and assigns, the “Bank”), BIOVEST INTERNATIONAL, INC., a Delaware
corporation with offices at 377 Plantation Street, Worcester, MA 01605 (together
with its successors and assigns, the “Company”), and LAURUS MASTER FUND, LTD., a
Cayman Islands corporation with offices at c/o M&C Corporate Services Limited,
P.O. Box 309 GT, Ugland House, South Church Street, George Town, Grand Cayman,
Cayman Islands (together with its successors and assigns, “Laurus”). Unless
otherwise defined herein, capitalized terms used herein shall have the meaning
provided such terms in the Purchase Agreement referred to below.

WHEREAS, Laurus has provided financing to the Company, which financing is
evidenced by a Note and Warrant Purchase Agreement (as amended, modified or
supplemented from time to time, the “Purchase Agreement”) and the Related
Agreements referred to therein;

WHEREAS, the Company and Laurus have retained the Bank to provide certain
services with respect to the Restricted Account (as defined below); and

WHERERAS, the Company and Laurus have agreed that an amount of cash equal to
Seven Million Five Hundred Thousand Dollars ($7,500,000.00) shall be deposited
by Laurus on behalf of the Company by wire transfer of immediately available
funds into the Restricted Account, which cash shall be held by the Bank for the
benefit of Laurus, as security for the Company’s and its Subsidiaries’
obligations under the Purchase Agreement and the Related Agreements. For the
purposes of this Agreement, the “Restricted Account” shall mean that certain
deposit account (as defined in Section 9-102 of the Uniform Commercial Code as
in effect in the State of New York on the date hereof) described on Exhibit B
hereto, which Restricted Account shall be maintained at the Bank and shall be in
the sole dominion and control of Laurus.

NOW, THEREFORE, in consideration of the mutual promises contained herein and for
other good and valuable consideration the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

1. The Bank is hereby authorized to accept for deposit into the Restricted
Account the sum of Seven Million Five Hundred Thousand Dollars ($7,500,000.00).
The Bank hereby agrees to hold any and all monies, and other amounts from time
to time on deposit and/or held in the Restricted Account for the benefit of the
Laurus and shall not release any monies held in the Restricted Account until
such time as the Bank shall have received a notice from Laurus substantially in
the form attached hereto as Exhibit A (a “Release Notice”). Following the
receipt of a Release Notice from Laurus, the Bank agrees to promptly disburse
the amount of cash referred to in such Release Notice to such account as Laurus
shall determine in its sole discretion. The Bank hereby agrees that it will only
comply with written instructions originated by Laurus directing disposition of
funds in the Restricted Account. The Company hereby



--------------------------------------------------------------------------------

irrevocably authorizes the Bank to comply with any and all instructions given to
the Bank by Laurus with respect to the Restricted Account without further
consent by the Company. The Bank, the Company and Laurus agree that the
Restricted Account is in Laurus’ sole dominion and control.

2. Each of the Company, Laurus and the Bank hereby agrees that the Restricted
Account shall not be closed, and the account name and account number in respect
thereof shall not be changed, in any case, without the consent of the Laurus,
except as specifically provided for in Section 9 below.

3. The Bank hereby subordinates any claims and security interests it may have
against, or with respect to, the Restricted Account (including any amounts from
time to time on deposit therein) to the security interests of Laurus therein,
and agrees that no amounts shall be charged by it to, or withheld or set-off or
otherwise recouped by it from, the Restricted Account or any amounts from time
to time on deposit therein; provided that, in connection with all service
charges and any other charges which the Bank is entitled to receive in
connection with the servicing and maintaining of the Restricted Account (such
charges, collectively, the “Charges”), each of the Company, Laurus and the Bank
hereby agrees that the Bank will collect such Charges in the following manner:
(i) first, the Bank will charge other deposit accounts maintained by the Company
with the Bank, (ii) second, in the event that there are insufficient collected
funds in such other deposit accounts to pay such Charges, the Bank will promptly
notify the Company and Laurus with respect to same and, within seven
(7) business days of the Company’s receipt of such notice, the Company shall pay
to the Bank the full amount of such Charges then due, and (iii) third, if the
Company fails to pay to the Bank such Charges then due within the time period
set forth in the preceding clause (ii), the Bank will promptly provide a written
notice to Laurus of such occurrence and, in such case, the Bank is hereby
authorized, following a period of five (5) business days after the receipt of
such written notice by Laurus, to deduct such Charges then due from the
Restricted Account, unless, during such five (5) business day period, Laurus
pays the amount of any such Charges then due to the Bank from its own account.
Except for the payment of the Charges as set forth in the immediately preceding
proviso, the Bank agrees that it shall not offset, deduct or claim against the
Restricted Account unless and until Laurus has notified the Bank in writing that
all of the Company’s obligations under the Purchase Agreement and the Related
Agreements have been performed.

4. The Company and the Bank agree that the maintenance by the Bank of the
Restricted Account shall be as agent for Laurus. The Bank shall be responsible
for the performance of only such duties as are set forth herein. The Bank’s
duties hereunder, however, are merely ministerial, and the Bank shall have no
liability or obligation to the Company or Laurus or to any other person for any
act or omission of the Bank in connection with the performance of the Bank’s
duties in servicing and/or maintaining the Restricted Account, except for acts
of gross negligence or willful misconduct by Bank. IN NO EVENT, HOWEVER, SHALL
THE BANK HAVE ANY RESPONSIBILITY FOR CONSEQUENTIAL, INDIRECT, SPECIAL OR
EXEMPLARY DAMAGES OR LOST PROFITS, WHETHER OR NOT IT HAS NOTICE THEREOF, AND
REGARDLESS OF THE BASIS, THEORY OR NATURE OF THE ACTION UPON WHICH THE CLAIM IS
ASSERTED, NOR SHALL IT HAVE ANY RESPONSIBILITY OR LIABILITY FOR THE VALIDITY OR
ENFORCEABILITY OF ANY SECURITY INTEREST OR OTHER INTEREST OF LAURUS OR THE
COMPANY IN THE

 

2



--------------------------------------------------------------------------------

RESTRICTED ACCOUNT. In furtherance of and without limiting the foregoing, the
Company and Laurus agree that the Bank shall not be liable for any damage or
loss to them for any delay or failure of performance arising out of the acts or
omissions of any third parties, including, but not limited to, various
communication services, courier services, the Federal Reserve system, any other
bank or any third party who may be affected by funds transactions, fire,
mechanical, computer or electrical failures or other unforeseen contingencies,
strikes or any similar or dissimilar cause beyond the reasonable control of the
Bank. This paragraph shall survive the termination of this Agreement.

5. Except where the Bank has been grossly negligent or has acted in bad faith,
each of Laurus and the Company and their respective successors and assigns will
release the Bank from and shall indemnify and hold the Bank harmless from and
against any and all losses, claims, damages, liabilities, costs and expenses
(including, without limitation, reasonable counsel fees, whether arising in an
action or proceeding among the parties hereto or otherwise, without regard to
the merit or lack of merit thereof) to which the Bank may become subject, or
which it may suffer or incur, arising out of or based upon this Agreement or the
actions contemplated hereby. This paragraph shall survive termination of this
Agreement.

6. The Bank shall be fully protected in acting on any order or direction by
Laurus respecting the items received by the Bank or the monies or other items in
the Restricted Account without making any independent inquiry whatsoever as to
Laurus’ rights or authority to give such order or direction or as to the
application of any payments made pursuant thereto.

7. Nothing in this Agreement shall be deemed to prohibit the Bank from complying
with its customary procedures in the event that it is served with any legal
process with respect to the Restricted Account.

8. The rights and powers granted in this Agreement to Laurus have been granted
in order to protect and further perfect its security interests in the Restricted
Account (including any amounts from time to time on deposit therein) and are
powers coupled with an interest and will be affected neither by any purported
revocation by the Company of this Agreement or the rights granted to Laurus
hereunder or by the bankruptcy, insolvency, conservatorship or receivership of
the Company or the Bank or by the lapse of time.

9. This Agreement may not be amended or waived except by an instrument in
writing signed by each of the parties hereto. This Agreement may be terminated
by the Bank upon giving the Company and Laurus thirty (30) days prior written
notice. Laurus shall designate a successor bank on or prior to the effective
date of such termination and the Bank shall deliver the balance in the
Restricted Account to such successor bank. Any notice required to be given
hereunder may be given, and shall be deemed given when delivered, via telefax,
U.S. mail return receipt requested or nationally recognized overnight courier to
each of the parties at the address set forth above. This Agreement may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Agreement by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof or thereof, as
the case may be. This Agreement shall be governed by, and construed in
accordance with, the laws of the

 

3



--------------------------------------------------------------------------------

State of New York, without regard to its conflict of laws principles. This
Agreement sets forth the entire agreement between the parties hereto as to the
matters set forth herein and supersede all prior communications, written or
oral, with respect to the matters herein. EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY CLAIM, ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR CONTEMPLATED BY THIS AGREEMENT. THE BANK, THE
COMPANY AND LAURUS EACH HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL AND NEW YORK STATE COURTS LOCATED IN THE COUNTY OF NEW YORK IN
CONNECTION WITH ANY DISPUTE RELATED TO THIS AGREEMENT OR ANY MATTERS
CONTEMPLATED HEREBY OR THEREBY.

[Balance of Page Left Intentionally Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the duly authorized unsigned parties have caused this
Agreement to be signed in its name effective on the date first written above.

Agreed and accepted this 31st day of March 2006.

 

NORTH FORK BANK By:  

 

Name:   Title:   LAURUS MASTER FUND, LTD. By:  

 

Name:   Eugene Grin Title:   Director BIOVEST INTERNATIONAL, INC. By:  

 

Name:   Title:  

[Signature Page to the Restricted Account Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE NOTICE

 

To: North Fork Bank

404 Fifth Ave., Suite 1

New York, NY 10018

 

Re: Account Name: Biovest

Account Number: 270-405-7542

Reference is made to that certain Restricted Account Agreement, dated as of
March31, 2006 (the “Restricted Account Agreement”), among North Fork Bank (the
“Bank”), Biovest International, Inc. (the “Company”), and Laurus Master Fund,
Ltd. (“Laurus”).

This is to notify you that Laurus authorizes the release of $             (the
“Release Amount”) from the account referenced above in accordance with the terms
of the Restricted Account Agreement. Within one business day following the
receipt of this Release Notice, the Bank hereby agrees to wire the Release
Amount (or, in the event that the amount in the Restricted Account is less than
the Release Amount, such lesser amount) to the following account in accordance
with the wire instructions set forth below:

[Insert Wire Instructions]

 

LAURUS MASTER FUND, LTD. By:  

 

Name:   Title:  

Agreed and accepted this      day of                      2006.

 

NORTH FORK BANK By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B

Restricted Account

 

•    Bank:    North Fork Bank •    Bank Routing Number:    021407912    Attn:   
Sheldon Selman    Phone:    212-967-9400    Account Name:    Biovest    Account
#:    270-405-7542